         Case 6:20-cr-00165-CEM-LRH Document 22 Filed 02/02/21 Page 1 of 1 PageID 80




                            UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

 UNITED STATES OF AMERICA

 VS.                                                 CASE NO: 6:20-cr-165-Orl-41LRH

 AVINASH SINGH


                                                                                      AUSA: Roger Handberg

                                                        Defense Attorney: Michael Salnick, Retained Counsel

JUDGE:          LESLIE R. HOFFMAN                       DATE AND TIME:                        February 2, 2021
                United States Magistrate Judge                                                       2:16-2:22
                                                                                                     6 minutes
Courtroom:      5D                                      TOTAL TIME:


DEPUTY CLERK:   Edward Jackson                          REPORTER:                                                Digital
                                                                           Orlando_Digital_Transcripts@flmd.uscourts.gov


INTERPRETER:    None                                    PRETRIAL/PROB:                            Sonya Williams


                                          CLERK’S MINUTES
                                         INITIAL APPEARANCE
 Case called; appearances taken; procedural setting by the Court.
 Defendant failed to appear.
 Counsel to notify the Court within 48 hours as to the location of the defendant or bench warrant will
 be issued.
 If defendant is located, the initial appearance will be reset by separate notice.




                                                 Page 1 of 1
